Citation Nr: 9935796	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-01 964A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in that 
portion of a January 15, 1998, Board of Veterans' Appeals 
decision which denied the veteran's attempt to reopen a claim 
for service connection for a back disorder.  


REPRESENTATION

Moving Party Represented by:  Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1978 to April 
1979.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the veteran as to clear and 
unmistakable error in a January 15, 1998, Board decision.  


FINDINGS OF FACT

1.  The January 15, 1998, Board decision found that the 
moving party had not submitted sufficient evidence to reopen 
a claim for service connection for a back disorder.

2.  The veteran has alleged no specific error in the January 
15, 1998, Board decision. 


CONCLUSION OF LAW

The veteran's allegation of clear and unmistakable error in 
that portion of the January 15, 1998, Board decision which 
denied his attempt to reopen a claim for service connection 
for a back disorder fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. § 20.1404(b) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has argued that there was clear and unmistakable 
error (CUE) in that portion of the January 15, 1998, Board 
decision which concluded that he had not submitted new and 
material evidence to reopen a claim for service connection 
for a back disability.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  

The motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. § 20.1404(b) (1999).

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
38 C.F.R. § 20.1400 (1999).  38 C.F.R. § 20.1403 relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed 

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. 

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

As noted above, review for CUE in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.  Thus, the additional evidence submitted 
by the veteran in conjunction with his February 1998 motion 
to reconsider the January 15, 1998, Board decision in the 
form of a report from a September 1997 Magnetic Resonance 
Imaging of the lumbar spine cannot form the basis for 
revision of the Board decision in question.  
38 C.F.R. § 20.1403(b)(1) (1999).  For the same reason, the 
contentions that the veteran's back pain has worsened to the 
point that it is "excruciating" contained in the statement 
from the veteran received in May 1999 cannot form the basis 
of a claim for CUE in the January 15, 1998, Board decision.  
A review of the statements received from the veteran in 
February 1998 and May 1999 does not otherwise reveal any 
specific allegations of error of fact or law in the January 
15, 1998, Board decision.  Thus, in absence of the specific 
type of allegations required under 38 C.F.R. § 20.1404(b), 
the motion must be denied.  


ORDER

The motion for revision of that portion of the January 15, 
1998, Board decision which denied the veteran's attempt to 
reopen the claim for service connection for a back disorder 
on the grounds of CUE is denied.   



		
	M. C. GRAHAM
Member, Board of Veterans' Appeals

 


